Citation Nr: 1243783	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), excluding the period from January 2, 2007, through March 31, 2007. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for PTSD and assigned an initial 50 percent evaluation, effective February 22, 2005-the date on which his claim for service connection was received.  See 38 C.F.R. § 3.400(a) (2012).  The Veteran timely appealed his assigned initial evaluation for PTSD.

A November 2007 rating decision granted a temporary total 100 percent evaluation for PTSD from January 2, 2007, to April 1, 2007.  Thus, the issue on appeal has been characterized as shown on the title page of this decision. 

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) and at a video conference before the undersigned Veterans Law Judge in June 2007 and April 2008, respectively.  Transcripts of those hearings are associated with the claims file and have been reviewed.

This case was initially before the Board in September 2008, when an evaluation in excess of 50 percent for PTSD was denied.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a memorandum decision vacating the September 2008 Board decision.  Pursuant to the Court's November 2010 Mandate, the matter was remanded back to the Board for compliance with the Court decision.

To comply with the Court Mandate, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, in June 2011 for additional development.  The AMC completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.
 
The issues of service connection for hypertension and whether new and material evidence has been submitted to reopen a claim of service connection for hearing loss have been raised by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition to the decision below, the issue of entitlement to a TDIU due to service-connected disabilities is addressed further in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are in fact pertinent records that are not also in the paper claims file.  The Board notes further, however, that the AMC/RO reviewed and considered those records, as noted in the October 2012 supplemental statement of the case (SSOC).  Thus, the Board may consider those records without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2012).  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the June 2011 Board remand.

2.  Throughout the initial rating period on appeal, the Veteran's PTSD has been productive of symptoms including poor sleep, nightmares, depression, anxiety, panic attacks, hypervigilance, poor concentration, detachment, isolative behavior, irritability, occasional suicidal ideation, memory loss, and concentration deficit; there is no showing, however of total occupational and social impairment.

3.  The preponderance of the evidence shows a plausible basis for referral for consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.6, 4.10, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The requirements for referral for consideration of a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date, have been assigned for the PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, no discussion is required on the TDIU issue in light of the Board's action in the decision below.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  As earlier noted in the Introduction, the Board remanded the case for a current examination.  Neither the Veteran nor his representative asserts that there is further evidence to be obtained in order to conduct an informed review of the Veteran's appeal.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

At the outset, the Board notes that an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Throughout the rating period on appeal, the Veteran has been assigned a 50-percent rating for his service-connected PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  Those criteria evaluate PTSD under the general rating formula for mental disorders.  Such general rating formula provides a 50 percent rating where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

In order to be entitled to the next-higher, 70-percent, evaluation, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Court's memorandum decision in September 2010 noted that the Board's initial decision in 2008 only discussed the evidence against a higher initial rating and omitted discussion of evidence, to include lay statements, that supported a higher rating or unemployability.  It was further found that the Board failed to consider an extraschedular evaluation.  As already noted, the issue of a TDIU is discussed in the remand portion below.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In applying this reasons or bases requirement to the Board's analysis of medical evidence, the Board's findings of fact must be supported by the medical evidence of record, rather than the Board's own judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, the Board may favor one medical opinion over another, provided it states the reason for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   While the Board is not free to ignore the opinion of a treating physician or therapist, it is not required to accord it more weight than other medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

After reviewing the evidence of record, the Board finds support for an evaluation of 70 percent for the Veteran's service-connected PTSD for any portion of the rating period on appeal.  Indeed, the record reflects a host of PTSD symptoms including sleep disturbance, nightmares, flashbacks, occasional panic attacks, mild memory and concentration deficits, flattened affect, impaired judgment and abstract thinking, anxiety, mood disturbance, and suicide ideation without plan or intent.  Additionally, in January and February 2007 the Veteran was described as disheveled, indicating some difficulty with appearance and hygiene.  Moreover, the record reflects Global Assessment of Functioning (GAF) scores between 41 and 45.  (The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV).  A GAF 40 is at the top end of the range of 31 to 40, which is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.)

While the above symptoms are found to depict a disability picture commensurate with the next-higher 70 percent evaluation, there is no showing that a 100 percent schedular evaluation is warranted.  

Upon MSE in February 2005, the Veteran was adequately groomed and clean, very nervous, and anxious, but cooperative.  His speech was of normal rate and rhythm, and was goal directed.  He was alert and oriented times four, and his memory and attention were within normal limits.  Concentration was impaired due to anxiety.  Thought processes were clear, coherent, and logical.  The Veteran acknowledged some audible and visual hallucinations that occurred during his flashbacks but denied any at all other times.  He demonstrated fair social judgment, and he realized that his symptoms impaired his functioning.  The examiner determined the Veteran would benefit from medication management and therapy.

At the February 2005 assessment, the Veteran reported he was on his second marriage of 28 years.  He fathered three children during his 10-year first marriage that ended in divorce, and he maintained a good relationship with one.  The Veteran reported a good marital relationship with his then current wife.  He denied having any close friends, but he did attend church service periodically.

The Board notes that the examiner apparently assigned GAF 40 due to the Veteran's impaired social and occupational functioning, as the MSE revealed no findings of distortion of reality, flattened affect, or spatial disorientation.  The Veteran's several chronic symptoms, notwithstanding, the evidence showed he still functioned independently.  As will be evident from the notation of later assessments, there is no evidence the Veteran had to depend on someone else to drive him to his appointments or other destinations, or assist with his activities of daily living.  Hence, the Board finds the Veteran's symptoms fail to equate to a 100 percent rating.  38 C.F.R. § 4.130, DC 9411.

The VA outpatient records note that the Veteran was enrolled in a PTSD group in February 2005, and he saw the NP monthly.  The late-February 2005 assessment notes the Veteran continued to startle easily, kept to himself, and struggled with flashbacks, nightmares, and intrusive thoughts.  While GAF was 41, MSE revealed the Veteran as adequately groomed and appropriately attired, and cooperative-but nervous.  He maintained good eye contact.  His mood was dysthymic with flat affect, and speech was of normal production and organized, with no evidence of delusions or suicide or homicide ideation.  Concentration and memory were poor, but orientation was intact, and insight and judgment were good.  MSE in March and April were essentially the same.  The only additional symptom reported by the Veteran was panic attacks.  He did not report the frequency of them, however.  The only medication noted was Paroxetine (Paxil) 60 mg twice daily for his depression.

Although the NP's noted findings show the Veteran's PTSD to have impaired his functioning, the Board finds the assigned 70-percent rating reasonably compensates such impairment.  See 38 C.F.R. § 4.1.  Indeed, the Veteran continued to be independent in his daily functioning, and his ability to maintain marital and family relations was not completely precluded.

In June 2005, a resident psychologist noted the Veteran listed the three positives in his life as his marriage, his three sisters, who lived with him at the time, and enjoyable fishing and hunting trips.  The resident assigned GAF 50.  The Board notes the NP assigned GAF 45 the same month.  In August 2005, the Veteran reported to the NP that he had homicide ideation after he intervened on behalf of his sister at an emergency room.  He removed himself from the scene.  The Board notes the Veteran's reported action is evidence his impulse control and judgment were intact.  The Board notes the finding at the May 2006 examination of continued suicide ideation, but the examiner also noted the absence of any plan or intent on the Veteran's part.  Hence, the Board finds the evidence shows the Veteran was not in fact suicidal.  Further, the examiner noted the absence of homicide ideation.

The Veteran reported that his wife died in November 2005 on the same date he arrived in Vietnam.  Although he had to cope with the death of his wife in November 2005, the Veteran's behavior was appropriate upon VA examination in May 2006 and in October 2007. In fact, the examiners at both May 2006 and October 2007 VA examinations expressly noted the absence of inappropriate or abnormal behavior.  Moreover, while he reported during the May 2006 VA examination that his mind wandered and he became easily distracted, the overall evidence of record shows any establish deficit in oral communication was not such as to warrant an increased rating.  Rather, the Veteran's speech was described as linear and coherent during the May 2006 VA examination and appropriate for rate, volume, prosody, and fluency during the October 2007 VA examination.  Furthermore, as earlier noted above, the February 2005 VA by a VA psychologist stated that the Veteran's thought processes were clear, coherent, with logical progression, and thought content and language comprehension were within normal limits. The Board also notes that both VA examination reports fail to show evidence of panic attacks, though they were noted in one of the NP's entries.  This indicates they were not chronic occurrences.

The Board also notes the October 2006 lay statements of the Veteran's brother, R.R.A., and the Veteran's girlfriend, R.M., who noted she was a registered nurse with 12 years of experience in that vocation.  Both Mr. A and Ms M noted the behavior they had observed the Veteran to manifest.  These statements are competent evidence which must be considered and assessed by the Board.  See 38 C.F.R. § 3.159(a)(2).  Although Ms M has medical training, the core essence of her statement addresses only the Veteran's objective symptoms.  Thus, the Board assesses it as a lay statement.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).

The symptoms reported by Mr. A and Ms M are consistent with those already discussed, as noted in the Veteran's outpatient record.  They primarily described the Veteran's isolative behavior, even to the extent of avoiding family gatherings per Mr. A, and his irritability, and feelings of guilt.  Ms M also noted the Veteran's suicidal ideation.  The Veteran also submitted an October 2006 report by the NP.  She noted the Veteran's PTSD remained unchanged, and it worsened at the slightest disruption or stressful event.  She opined the Veteran was permanently and totally disabled.  That opinion notwithstanding, as already discussed, the Board finds the Veteran's symptoms do not more nearly approximate a 100 percent schedular rating.  38 C.F.R. § 4.7.

Further weighing against assignment of a 100 percent rating is an October 2007 VA examination report in which the Veteran was oriented to person, place, time, and situation.  He was appropriately dressed and groomed.  

The Board acknowledges consistent findings of depression.  The totality of the evidence, however, fails to demonstrate that such depression has affected the Veteran's ability to function independently, appropriately, and effectively, to such an extent as to warrant a 100 percent, rating under DC 9411.  Even though the Veteran's insight and judgment were reported as being poor in April and June 2007 VA outpatient treatment reports, and "marginal" during the October 2007 VA examination, overall his insight and judgment have been described as fair, good, and intact.  For example, in numerous VA outpatient records dated from 2005 to 2007, the psychologist described his insight and judgment as intact and good.  It was also noted that he demonstrated an understanding in education as well as a fair to good insight in January 2007 while undergoing PTSD treatment at his local VA facility.  The Veteran himself noted that his participation in PTSD therapy had helped his functioning. 

The Board has already addressed the Veteran's GAFs, which is only one facet of assessing a disability picture.  In light of the earlier discussion, the Board finds the Veteran's functioning was better than that indicated by the NP's assigned GAFs, as shown by the MSEs she conducted.  The overall evidence up to time just prior to the time the Veteran's appeal was certified to the Board reveals a disability picture characterized by symptoms including poor sleep, nightmares, depression, anxiety, detachment, isolative behavior, hypervigilance, anger, irritability, exaggerated startle response, and memory and concentration deficit, as reflected in VA outpatient treatment records dated from February 2005 to March 2008 and from the Veteran's May 2006 and October 2007 VA examination reports.

While the October 2007 VA examiner indicated the combination of the hurricane and death of the Veteran's wife on the anniversary date of Vietnam likely increased his PTSD symptomatology, the evidence does not indicate that her death and the hurricane chronically escalated his overall symptomatology such as to more nearly approximate the next-higher, 100 percent, rating.  Rather, at the April 2008 hearing before the undersigned, the Veteran continued to describe symptomatology consistent with that already demonstrated in the record.  Specifically, he endorsed anxiety, depression, sleep impairment, nightmares, isolative behavior, memory problems, panic attacks, and suicidal ideation. These symptoms are most nearly approximated by the currently assigned 70 percent rating.  38 C.F.R. § 4.130, DC 9411.

The Board acknowledges that rating a mental disorder is not a "bean counting" of symptoms exercise.  See, i.e., Mauerhan, 16 Vet. App. at 442.  Nonetheless, the rating criteria do require that a claimant's impairment be due to certain symptoms.  The only 70-percent criterion consistently manifested by the Veteran is suicide ideation.  Nonetheless, as the Board found earlier, the preponderance of the evidence shows the Veteran was not suicidal up to September 2008.  The outpatient treatment records show the Veteran's reports of panic attacks were not near-continuous.  The Veteran testified at the hearing that he had lost interest in everything, and he mostly lay around his bedroom.  As discussed below, however, the evidence of record shows the Veteran continued to function independently.

As earlier noted, the Board remanded for an examination.  The July 2011 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported he had not gotten along with his family since his wife's death, and that he lived alone.  He maintained contact with his brother via telephone.  The Veteran reported further that he saw the NP every three months for medication management: his current medication was Paxil 20 mg daily for depression, and Busprirone four times daily for anxiety.  The examiner noted the Veteran's treatment records with the NP for 2009, 2010, and 2011, revealed he continued to struggle with depressed mood, anxiety, social isolation, insomnia, and conflict with family members.  The examiner noted further that the Veteran's MSEs from those visits were unremarkable, and they repeatedly indicated no evidence of suicide ideation.

The examiner noted evidence of the following symptoms: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment and abstract thinking, disturbance of motivation and mood, and difficulty establishing and maintaining relationships.  MSE revealed the Veteran's reported mood as depressed and irritable, and his affect was anxious.  He denied any current suicidal ideation.  The examiner noted the remainder of the Veteran's MSE was unremarkable.  The examiner opined that the Veteran's level of occupation and social impairment was reduced reliability and productivity, which does not support a 100 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.  The examination report reflects the Veteran completed the Trauma Symptoms Inventory as part of the examination; and the examiner interpreted the results as invalid.  The examiner noted the Veteran reported symptoms that were not consistent with a PTSD diagnosis, and he responded to items in an inconsistent manner, which resulted in an invalid test.  The examiner noted that, although the test results did not indicate the Veteran was malingering for secondary gain, they did show he over-endorsed symptoms in an effort to appear worse.  The examiner assigned GAF 55, which was indicative of moderate symptoms of anxiety, insomnia, irritability, few friends, ongoing family conflict, reported past conflict with co-workers when he was working, and occasional panic attacks.

Again, the findings upon most recent examination fail to reveal a disability picture consistent with a 100 percent schedular rating.  Indeed, throughout the rating period on appeal the Veteran has maintained some ability to function independently and to establish and maintain relationships.  

In light of the above, the Board finds the preponderance of the evidence shows the Veteran's PTSD to more nearly approximate a 70-percent rating.  38 C.F.R. §§ 4.1, 4.6, 4.10, 4.130, DC 9411.  The Board finds further that the preponderance of the evidence shows the Veteran's symptoms have remained constant throughout the course of the period on appeal.  As a result, there is no factual basis for a staged rating for any part of the period.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Consideration

The Board notes the Veteran's report that he encountered difficulty while he was working due to his PTSD symptoms.  This raises the issue of the propriety of referral for consideration of a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits (Under Secretary) or the Director, Compensation and Pension Service (Director), upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis

The Board finds a comparison of the scheduler rating criteria and the Veteran's PTSD symptomatology shows the rating criteria describe the Veteran's disability and the levels of its severity.  As discussed earlier in detail, the 70-percent rating criteria capture all of the Veteran's reported symptoms.  Thus, the rating schedule contemplates the Veteran's PTSD disability picture, which means it is not exceptional, and the applicable analysis ceases at that point.  Id.  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's PTSD claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Individual Unemployability

Governing Law and Regulations
 
For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The Veteran's current service-connected disabilities are: PTSD, currently rated at 50 percent disabling; type 2 diabetes mellitus, currently rated at 20 percent disabling; and, appendectomy scar residual, currently rated noncompensable, for a total combined rating of 60 percent.  A 60 percent total combined rating is less than the 70 percent required for scheduler consideration where there are multiple service-connected disabilities.  38 C.F.R. § 4.16(a).  The question remains, however, whether the Veteran's service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.

Rating boards are required to submit to the Director, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1),  the Court has clarified that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1, 9 (2001).

The Board finds the evidence of record shows that the Veteran completed high school via a GED.  His occupation of record is carpenter, and he was self-employed at that occupation for 15 years.  He has been unemployed at least since 2005, as he asserts his PTSD makes it difficult for him to deal with people.  He last worked part-time with a family construction business.  The Veteran asserts his brother would not allow him to fire people who did not follow his direction.

The July 2011 general medical examination report notes the Veteran's diabetes has little, if any, impact on his ability to obtain and maintain substantially gainful employment.  As noted in the discussion of the Veteran's schedular rating of his PTSD, however, the NP has long opined that the Veteran is permanently and totally disabled due to his PTSD symptoms, in as much as he has poor concentration, and he has significant difficulty dealing with people.  The May 2006 examination report reflects the examiner opined the Veteran's symptoms-his irritability, poor concentration, and poor sleep, would impact the Veteran's ability to carry out work responsibilities at that time.  This was also the assessment that was noted in the October 2007 examination report.

The July 2011 PTSD examination report reflects the examiner's opinion that the Veteran's PTSD did not preclude him from obtaining and maintain substantially gainful employment that was sedentary, allowed for a flexible schedule, entailed limited stress and responsibility, and limited interaction with staff and customers.  The Board notes the examination report reflects the examiner included alcohol abuse as an Axis I diagnosis and opined that it was secondary to the Veteran's PTSD.  The earlier medical records noted that the Veteran's alcohol abuse was in remission; and, the examiner did not indicate how the Veteran's out-of-remission alcohol abuse would impact his employability, even though the examiner noted the Veteran had received a third DUI.  The Board infers that an alcohol problem would probably impact employability.  In light of all of the noted factors, the Board is constrained to find the evidence is at least in equipoise as to whether a plausible basis has been shown for referral for a TDIU on an extraschedular basis.  38 C.F.R. §§ 3.102, 4.16(b).


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD, excluding the period of January 2, 2007, through March 31, 2007, is granted.

Entitlement to referral for consideration of a TDIU on an extraschedular basis is granted.  The appeal is granted only to that extent.


REMAND

In order to facilitate the Director's assessment of the Veteran's employability, the AMC/RO must endure the claims file is properly developed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for a his PTSD and diabetes, since April 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

The AMC/RO shall instruct the Veteran to provide the AMC/RO, upon request, information concerning all work experience.  Thereafter, former employers should be contacted by the AMC/RO to ascertain the reasons for termination of employment.  Specifically, it should be determined whether the Veteran left due to advancing age, service-connected disorders, nonservice-connected disorders, or other factors such as economic reasons.

2.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

3.  After all of the above is complete, the AMC/RO shall refer the claims file to the Director for an assessment of the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  After the Director's decision and the claims file are returned, the AMC/RO will take appropriate action.  If the Director grants the benefit sought on appeal, the case need not be returned to the Board, unless the Veteran perfects an appeal of a related downstream issue.  If the claim is not granted to his satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


